Exhibit 10.3

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 1

Project, Preferred Route Single Line Option

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sunland Construction, Inc.

 

DATE OF AGREEMENT: March 12, 2007

  

CHANGE ORDER NUMBER:       CO 1-004            

 

DATE OF CHANGE ORDER:        2/11/08                

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide labor and equipment for a second push crew (stick) for the remainder of
the project. This change order is for the net increase in cost for the
substitution of the Stick Push Crew in place of the Automatic Push Crew for a
number of joints. Progress payments will be made on net footage laid by the
Stick Push Crew at approximately $94.61 per foot for the 36,427’ shown in the
Sunland schedule. Reconciliation of final payment will be made after all pipe is
laid and footage between the Automatic and Stick push sites is totaled.

 

 

 

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 43,617,209       

Net change by previously authorized Change Order (#CO1-001, CO1-002, and
CO1-003)

   $ 1,908,276       

The Estimated Contract Price prior to this Change Order was

   $ 45,525,485       

The Estimated Contract Price will be        increased        by this Change
Order in the amount of

   $ 3,446,516       

The new Estimated Contract Price including this Change Order will be

   $ 48,972,001       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be        unchanged        by
                                        
                                (        )       Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is                                 March 15      , 20      08    

(attach additional documentation if necessary)         No Attachment        

The Required Substantial Completion Date will be        unchanged         by
                                        
                                (        )       Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary)        No Attachment        

The Required Final Completion Date will
be                    unchanged        by
                                        
                                (        )       Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary)        No Attachment        

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)         N/A    

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy P. Maturin Name     Name R. Keith
Teague, President     Project Manager Title     Title 3/3/2008     2-29-08 Date
of Signing     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 1

Project, Preferred Route Single Line Option

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sunland Construction, Inc.

 

DATE OF AGREEMENT: March 12, 2007

 

CHANGE ORDER NUMBER:

 

DATE OF CHANGE ORDER:

 

CO 1-005            

 

2/15/08                

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide labor and equipment to cut floats and refloat push at the following
pipelines:

One 8” Bridgeline pipeline at Sta 710+76, two 8” Bridgeline pipelines at Sta
535+08 and Sta 535+16, one 10” Targa pipeline at Sta 323+96, one 36” Enbridge
pipeline at Sta 127+05, one 6” Columbia Gulf pipeline at Sta 61+88, one Utility
Cable at Sta 60+02, one 2” Unknown pipeline at Sta 60+00, one 4” Targa pipeline
at Sta 59+83, one 6” Plains pipeline at Sta 59+72, and one 16” Williams pipeline
at Sta 57+98. This activity includes the cost to provide an additional excavator
with personnel to hold a rub pipe against the top of the proposed 42” pipe
section to keep it from rising and damaging the existing foreign pipelines.

Progress payment will be made on a Refloat location basis: $4,935,273 / 11 =
$448,661.18 per location

 

 

 

Adjustment to Estimated Contract Price

 

The original Estimated Contract Price was

  $             43,617,209      

Net change by previously authorized Change Order (#CO1-001, CO1-002, CO1-003,
and CO1-004)

  $ 5,354,792      

The Estimated Contract Price prior to this Change Order was

  $ 48,972,001      

The Estimated Contract Price will be     increased     by this Change Order in
the amount of

  $ 4,935,273      

The new Estimated Contract Price including this Change Order will be

  $ 53,907,274      

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be        unchanged        by
                                        
                                (        )       Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is                         March 15      , 20      08    

(attach additional documentation if necessary)        No Attachment        

The Required Substantial Completion Date will
be        unchanged          by                  
                                               (        )      Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary)         No Attachment        

The Required Final Completion Date will
be                  unchanged          by        
                                                         (        )      Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary)         No Attachment        

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)         N/A     

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy P. Maturin Name     Name R. Keith
Teague, President     Project Manager Title     Title 3/3/2008     2-29-08 Date
of Signing     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 1

Project, Preferred Route Single Line Option

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sunland Construction, Inc.

 

DATE OF AGREEMENT: March 12, 2007

  

CHANGE ORDER NUMBER:       CO 1-006            

 

DATE OF CHANGE ORDER:        2/15/08                

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide labor and equipment to install and remove temporary supports at the
following pipelines:

One 8” Bridgeline pipeline at Sta 710+76, two 8” Bridgeline pipelines at Sta
535+08 and Sta 535+16, one 10” Targa pipeline at Sta 323+96, two 6” Targa
pipelines at Sta 88+59 and Sta 88+80, one 6” Columbia Gulf pipeline at Sta
61+88, one Utility Cable at Sta 60+02, one 2” Unknown pipeline at Sta 60+00, one
4” Targa pipeline at Sta 59+83, one 6” Plains pipeline at Sta 59+72, and one 16”
Williams pipeline at Sta 57+98. This activity includes the cost to provide an
additional excavator with personnel to hold a rub pipe against the top of the
proposed 42” pipe section to keep it from rising and damaging the existing
foreign pipelines.

Provide labor and equipment to tap and remove one 3” Bridgeline pipeline at Sta
655+10, one 12” El Paso pipeline at Sta 669+30, one 6” Columbia Gulf pipeline at
Sta 845+83, one 36” DOE pipeline at Sta 934+73 and 8 each 2” unknown pipelines
between Sta 950+73 and 954+47. Payment to be made per line removed or supported
at $19,593.04 ea. for the 24 lines.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 43,617,209       

Net change by previously authorized Change Order (#CO1-001, CO1-002, CO1-003,
CO1-004, and CO1-005)

   $ 10,290,065       

The Estimated Contract Price prior to this Change Order was

   $ 53,907,274       

The Estimated Contract Price will be         increased         by this Change
Order in the amount of

   $ 470,233       

The new Estimated Contract Price including this Change Order will be

   $ 54,314,507       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be        unchanged        by
                                        
                                (        )       Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is                         March 15      , 20      08    

(attach additional documentation if necessary)         No Attachment        

The Required Substantial Completion Date will be        unchanged         by
                                        
                    (        )      Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary)        No Attachment        

The Required Final Completion Date will
be                    unchanged        by
                                        
                    (        )      Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary)        No Attachment        

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)         N/A    

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy P. Maturin Name     Name President
    Project Manager Title     Title 2/21/2008     2-19-08 Date of Signing    
Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 1

Project, Preferred Route Single Line Option

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sunland Construction, Inc.

 

DATE OF AGREEMENT: March 12, 2007

 

CHANGE ORDER NUMBER:

 

DATE OF CHANGE ORDER:

 

CO 1-007            

 

2/15/08                

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide labor and equipment to install and remove 7 cattle crossings and 7 light
vehicular crossings at the following stations:

 

Cattle Crossings: Sta 181+50, 210+00, 221+55, 250+00, 276+50, 290+00, and
305+00.

Vehicular Crossings: Sta 60+70, 200+14, 253+09, 370+09, 422+21, 471+95, and
655+10.

 

Progress payments will be made as follows:

For Cattle Crossings $477,193 / 7 crossings = $68,170.42 per crossing

For Vehicular Crossings $558,121 / 7 crossings = $79,731.57 per crossing
invoiced

These amounts will be invoiced at 70% upon installation and 30% at removal of
each crossing

 

 

Adjustment to Estimated Contract Price

   The original Estimated Contract Price was    $ 43,617,209        Net change
by previously authorized Change Order (#CO1-001, CO1-002, CO1-003, CO1-004,
CO1-005,
and CO1-006)    $ 10,760,298       

The Estimated Contract Price prior to this Change Order was

   $ 54,377,507        The Estimated Contract Price will be     increased     by
this Change Order in the amount of    $ 1,035,314        The new Estimated
Contract Price including this Change Order will be    $ 55,412,821       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be     unchanged     by
                                              (          )             Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is                     March 15     , 20     08        

(attach additional documentation if necessary)            No Attachment    

The Required Substantial Completion Date will be     unchanged     by
                                              (          )             Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary)            No Attachment    

The Required Final Completion Date will be     unchanged     by
                                              (          )             Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary)            No Attachment    

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)     N/A    

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy P. Maturin Name     Name President
    Project Manager Title     Title 2/21/2008     2-19-08 Date of Signing    
Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 1

Project, Preferred Route Single Line Option

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sunland Construction, Inc.

 

DATE OF AGREEMENT: March 12, 2007

 

CHANGE ORDER NUMBER:

 

DATE OF CHANGE ORDER:

 

CO 1-008            

 

2/28/08                

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Cheniere will allow a change to the Mechanical Completion Date to April 15,
2008, Substantial Completion Date to May 1, 2008 and the Final Completion Date
to June 15, 2008.

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 43,617,209        Net change by previously authorized Change Order
(#CO1-001, CO1-002, CO1-003, CO1-004, CO1-005, CO1-006, and CO1-007)    $
11,795,612       

The Estimated Contract Price prior to this Change Order was

   $ 55,412,821       

The Estimated Contract Price will be     N/A     by this Change Order in the
amount of

   $ N/A       

The new Estimated Contract Price including this Change Order will be

   $ 55,412,821       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be     increased     by
                    thirty                     (30)        Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is             April 15,            2008

(attach additional documentation if necessary)     No Attachment    

The Required Substantial Completion Date will be     increased     by
                    thirty                     (30)        Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is             May 1,            2008

(attach additional documentation if necessary)     No Attachment    

The Required Final Completion Date will be     increased     by
                    thirty                     (30)        Days

The Required Final Completion Date as of the date of this Change Order therefore
is             June 15,            2008

(attach additional documentation if necessary)     No Attachment    

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)                     

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy P. Maturin Name     Name President
    Project Manager Title     Title 3/6/2008     3-5-08 Date of Signing     Date
of Signing